Case 1:18-cv-09031-DLC Document 178 Filed 09/30/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KATHRYN HYLAND, MELISSA GARCIA, ELDON :

R. GAEDE, JESSICA SAINT-PAUL, REBECCA : 18cv9031 (DLC)
SPITLER~LAWSON, MICHELLE MEANS, :

ELIZABETH KAPLAN, JENNIFER GUTH, and : ORDER
MEGAN NOCERINO, individually and on :

behalf of all others similarly

situated,

 

 

 

Plaintiffs,

-Vv-

 

NAVIENT CORPORATION and NAVIENT : _—
SOLUTIONS, LLC, : DOC #2. 3
* iO

 

 

 

 

 

 

 

DATE FILED: 27/242022 _

Defendants.

DENISE COTE, District Judge:

An Order of June 19, 2020 granted preliminary approval to
the proposed settlement and notice to settlement class members
(the “Notice”) in the above-captioned matter and scheduled a
Final Approval Hearing to occur on October 2 at 3:00 pm. The
Notice advised class members that, if they wished to speak at
the Final Approval Hearing, they could make such a request to
the Court. The Notice further advised that class members
wishing to speak must provide the following information with
their request: the points they would address; copies of any

documents on which they would rely; the identities of any

 
Case 1:18-cv-09031-DLC Document 178 Filed 09/30/20 Page 2 of 3

witnesses; the amount of time they would like to speak; and
whether a lawyer would speak on their behalf.

Twenty-one class members have requested to be heard at the
Final Approval Hearing. Of those, seven have complied with the
requirements of the Notice. Accordingly, it is hereby

ORDERED that the seven class members, or their
representative, who complied with the Notice requirements shalt
be allowed an opportunity to speak at the Final Approval
Hearing. Those individuals and the time they are allotted to
speak are:

e Jessica Amoroso: 5 minutes
e Nedra Barnes-Larrieux: 5 Minutes
e Richard Carson: 5 Minutes
e Jane Hanson: 5 minutes
e Michael Lombardo: 5 minutes
e William Yeatman: 5 minutes
® Gregory Clauss: 1 minute
TT IS FURTHER ORDERED that lead plaintiffs’ counsel shall

promptly serve a copy of this Order on all class members who

 
Case 1:18-cv-09031-DLC Document 178 Filed 09/30/20 Page 3 of 3

requested to speak at the Final Approval Hearing.

Dated: New York, New York
September 30, 2020

Ayoae Lt

DEK/IISE COTE
United Stafes District Judge

 
